DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 9/20/22 including claims 1-30, out of which claim 30 has been cancelled. Remaining claims are 1-29 for consideration. Claims 1-29 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 12, 18, 21-22, 23 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over RYOO SUNHEUI [KR] ET AL (US 2017/366236), henceforth, D1, and further in view of Fano et al (US 20030119446), henceforth, ‘446 and, further, in view of Das et al (US 20110249571), hereinafter, ‘571. 
For claims 1, 16, 22, 23 25, 26 and 29, D1 discloses following limitations:
A method for handling paging from a network node {fig.12 A, Base station, ref. 1205), the method being performed by a wireless device (fig. i2A, Terminal , ref. 1200, further, see 
abstract, performing a paging operation on the terminal based on the determined paging 
option.), 
wherein the wireless device (1200 in figs 12 A and 12B) is part of a group of wireless devices capable of communicating with each other over a short-range connection and capable of communicating with a network node over a long-range wireless connection ai respective predefined occasions 
(fg. 12B and paragraphs 157-158, [0157] Sidelink communication transmission/ reception for D2D communication, or the like [0158] Transmission and monitoring of a sidelink discovery signal for D2D communication, or the like),
 the predefined occasions being defined by a power save mode, PSM 
(paragraph  [0116] Meanwhile, the second paging  ( Examiner’s note: paging is initiated at Network side.) option operation according to the embodiment of the present disclosure may be usefully used in terminal initiated paging (PSM (power saving mode mode)) situations ( Reads on the situations are Pre-defined occasions                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              being defined by a power save mode) .  Further, the terminal feedback of the terminal may be made by a non-orthogonal multiple access  (Reads on configuration collectively) determined by a group.) (NOMA)-based transmission. A terminal feedback transmission period and related field may be configured based on service traffic patterns ( Examiner’s note: traffic pattern reads on configuration collectively determined for the group of wireless devices ) and QoS levels for each service such as mMTC, URLLC, and eMBB (Examiner’s note: configured based on service traffic patterns and QoS levels  reads on predefined occasions configuration collectively determined for the group of wireless devices.). If the terminal feedback is small data, it may be sent by simple signaling. ), 
configuration collectively determined for the group of wireless devices (fig. 12B, ref. user i-n}, 
(0010] Various embodiments of the present disclosure are directed to the provision of a base station supporting beamforming in a wireless communication system, comprising: a transceiver; and at least one processor configured to determine a paging option for a terminal based on at least one of whether a cell is in a dormant mode, information on the number of terminals within the cell, and traffic load information of the cell, notify the terminal of information on the determined paging option; and perform a paging operation on the terminal based on the determined paging option. [0029] FIG. 12B is a diagram illustrating a paging operation based on terminal grouping (collectively determined for the group of wireless devices) according to a best beam according to an embodiment of the present disclosure. [0130] FIG. 12B is a diagram illustrating an embodiment for performing a paging operation based on terminal grouping depending on the best beam.
the method comprising:
receiving paging originating from the network node , wherein the paging when received during the predefined occasions for the wireless device is received from the network node ([0176] In addition, in step 1625, the old base station 1604 (network node)  may transmit a paging message including S-TMSI to the terminal 1602. In the embodiment, the operations of steps 1615 and 1620 may be performed selectively or sequentially, and the operation may be performed in a period of paging occasion (PO). Further in fig.2, ref 200, 210, paging and [0200]) Further, in the embodiment, if the base station transmits a signal to the terminal, it may transmit the signal in consideration of a frequency domain, a time domain, and a spatial domain. (Reads on paging occasion) --- ) and the method further comprises:
transmitting , when the paging is targeted for the wireless device itself, a paging response towards the network node 
(fig.2, ref 200, 210, RACH, [0054] Referring to FIG. 2, a terminal 210 in a sleep mode may receive paging from a base station 200 and may transmit a random access channel (RACH) to the base station 200 in response to the received paging.); and 
forwarding, when the paging is targeted for another one of the wireless devices in the 
group of wireless devices, the paging to the targeted wireless device over the short-range 
connection.
[0074] Further, in step 625, the other SI may also be transmitted and received by the dedicated beam based on the best beam. At this point, the other SI may include the control information based on the fed back terminal service-related information. The other SI may be transmitted to the paging target terminal among the terminals belonging to the intra-cell coverage (Reads on “ forwarding, when the paging is targeted for another one of the wireless devices  “  ).
 ’446 discloses more clearly6, as follows:
“wherein the wireless device is part of a group of wireless devices capable of communicating with each other over a short-range connection and capable of communicating with a network node over a long-range wireless connection ai respective predefined occasion”
(‘446: see claim 17,  A system for obtaining context-determinative information from context-determinative devices, said system comprised of: a plurality of short range wireless signal transmitters, each of which is coupled to at least one context determinative device, said plurality of short range wireless signal transmitters broadcasting information about said devices via short range wireless signals; at least one short range wireless receiver means for: detecting, short range wireless signals from at least one transmitter of said short range wireless signals and deriving, from said short range wireless signals, information about the surroundings of said short-range wireless receiver means.  Further in paragraph {0044], a subscriber unit 101 or a device 102, 104, 106 and 108 or a base station 118 and 120 can transmit both short range and
 long range signals.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission.
‘571 discloses following limitation more clearly, as follows:
	[0048] Assuming proxy device 120 concludes that the paging or other message is intended for client device 130a, proxy device 120 forwards the paging or other message (or portion thereof) to client device 130a at point 216.)
	It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations 
of ‘571 with those of D1  in view of ‘446 for the advantage of solving the possibility of additional power consumption due to a 
beamforming transmis’571sion.
	
For claims 22-23, Limitations are same as in claim 1.

For claim 28, D1  does not disclose following limitation, which is disclosed by ‘446 as follows:
A non-transitory computer readable storage medium comprising a computer program for handling paging from a network node, the computer program comprising computer code which, when run on processing circuitry of a wireless device
(‘446: [0025] The functional device component 202 is operatively coupled to a processing unit, 204, typically embodied as one or more microprocessors or microcontrollers that execute program instructions stored in memory (not shown) but known to those of ordinary skill in the art to include devices such as semiconductor read only memory (ROM), random access memory (RAM), magnetic disk and equivalents thereof (Reads on Non-transitory computer readable medium.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission
Rest of limitations are same as in claim 1.

For claim16, D1 discloses following limitation:
“A method for paging a wireless device (200a), the method being performed by a 
network node”
(‘D1: , [0081] In step 700, the base station may start the operation for determining a 
paging option. The base station may perform the paging option determination operation periodically or when a specific event occurs.)

For claims 25 and 26, all limitations are same as in claim 16.

For claim 29, D1 does not disclose following limitation, which is disclosed by ‘446 as follows:
A non-transitory computer readable storage medium comprising a computer program for paging a wireless device.
(‘446: [0025] The functional device component 202 is operatively coupled to a processing unit, 204, typically 
embodied as one or more microprocessors or microcontrollers that execute program instructions stored in memory (not shown) but known to those of ordinary skill in the art to include devices such as semiconductor read only memory (ROM), random access memory (RAM), magnetic disk and equivalents thereof (Reads on Non-transitory computer readable medium.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘446 with those of D1 for the advantage of solving the possibility of additional power consumption due to a beamforming transmission
Rest of limitations are same as in claim 16.

For claim 5, D1 in view of 446 and, further, in view of ‘571 discloses all limitations of subject matter, as applied to 
preceding claim 1, further, D1 discloses following limitation, as follows:
“receiving data originating from the network node”
(‘D1: [0012] receive information on a determined paging option from a base station.) 

For claim 6, D1 in view of ‘446 and, further, in view of ‘571  discloses all limitations of subject matter, as applied to preceding claims 1  and 5 sequentially. ‘D1 does not disclose following limitation, which is disclosed by ‘446 , as follows:
wherein the data when received during the predefined occasions for the wireless device is received from the network node over the long-range wireless connection, the method further comprises: transmitting, when the data is targeted for the wireless device itself, an acknowledgement towards the network node over the long-range wireless connection; and forwarding, when the data is targeted for another one of the wireless devices in the group of wireless devices, the data to the targeted wireless device  over the short-range connection.
 (‘446: see claim 17,  A system for obtaining context-determinative information from context-determinative devices, said system comprised of: a plurality of short range wireless signal transmitters, each of which is coupled to at least one context determinative device, said plurality of short range wireless signal transmitters broadcasting information about said devices via short range wireless signals; at least one short range wireless receiver means for: detecting, short range wireless signals from at least one transmitter of said short range wireless signals and deriving, from said short range wireless signals, information about the surroundings of said short-range wireless receiver means.  Further in paragraph {0044], a subscriber unit 101 or a 
device 102, 104, 106 and 108 or a base station 118 and 120 can transmit both short range andlong range signals.)
It would have been obvious to a person of ordinary skill before the effective date of nvention to combine limitations of ‘446 with those of ‘236 for the advantage of solving the  possibility of additional power consumption due to a beamforming 
transmission.

	For claim 12, D1 in view of ‘446 and, further in view of ‘571 discloses all limitations of subject matter, as applied to preceding claims 1 . ‘D1 discloses following limitation,  as follows:
transmitting data towards the network node.

(D1: ,[0131] For example, in FIG. 12A, when terminals transmit the terminal feedback information, the terminal grouping is performed based on the best beam of the base station, such that the best beams may send the terminal feedback information by mapping the same terminals to the same group.)

For claim 18, D1 in view of 446 in view of ‘571 discloses all limitations of subject matter, as applied to preceding claim 16, further, D1 discloses following limitation, as follows:
“receiving data originating from the network node”
(D1: [0160] receive data to and from the terminal.)

For claim 21, D1 in view of 446 in view of ‘571 discloses all limitations of subject matter, as applied to preceding claim 16, further, D1 discloses following limitation, as follows:
wherein the short-range connection (160a, 160b, 160c) is wireless or wired.
(D1: 0031] By using short range wireless signals,

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over D1, as applied to claims  16 and 18  above, and further in view of ‘446 and ‘571, further, in view of Smith et al ( US 20160084936 ) , henceforth, ‘936.
For claim 19, D1 in view of 446 and, further, in view of ‘571  discloses all limitations of subject matter, as applied to 
preceding claims 16 and 18 sequentially, with the exception of following limitation, which is 
disclosed by ‘936, as follows:
wherein the data is received together with data from yet another wireless device (200c) in the group of wireless devices
(‘936:, [0291] receive telemetry, sensor and/or movement data from other devices in the group, and use any combination of the locally collected, computed or received information 
to determine the relative movements of the devices in the group.)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘936 with those of ‘236 in view of D1 in view of ‘446 and ‘571  for the advantage of using a combination of temporal data, relative movements of the devices in the group, and triangulation techniques to determine or compute its location, such as by computing/ generating a location estimation value/set or “more precise location information” that is used to provide an enhanced location based service.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of ‘446  and, further, in view of ‘571  , 
as applied to claim  16 , as above, and further, in view of Patil et al ( US 20150109981) , henceforth, ‘981.
For claim 20, D1 in view of 446 discloses all limitations of subject matter, as applied to preceding claim 16, with the exception of following limitation, which is disclosed by ‘981, as follows:
wherein the group of wireless devices  defines a mesh network. 
(‘981:, [0111] group of destination devices is accessible) --- on the mesh networks 110..)
It would have been obvious to a person of ordinary skill before the effective date of invention to combine limitations of ‘981 with those of D1 in view ‘446 and ‘571 for the advantage of using a combination of temporal data, relative movements of the devices in the group, and triangulation techniques to determine or compute its location, such as by computing/ generating a location estimation value/set or “more precise location information” that is used to provide an enhanced location based service.
Allowable Subject Matter
Claims 2-4, 7-8, 13-15,  17, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 2, 17, 24 and 27 (Claims 3-4 depend from claim 2 );
wherein, when the paging is received outside the predefined occasions for the wireless device  and targeted for the wireless device itself, is received from another wireless device  in the group of wireless devices the method further comprises: transmitting a paging response towards the network node.
As recited by claims 7 (Claim 8 depend from claim 7 );
wherein the data is targeted for the wireless device itself and, when received 
outside the predefined occasions for the wireless device, is received from another wireless device in the group of wireless devices over the short-range connection, the method further comprises: transmitting  an acknowledgement towards the network node.
	As recited by claim 9 (Claim 10-11 depend from claim 9 );
receiving data from another wireless device  in the group of wireless devices, the data targeting the network node; and forwarding  the data to the network node during one of the predefined occasions for the wireless device over the long-range wireless connection.

As recited by claim 13;
wherein the data is transmitted to the network node  over the long-range wireless 
connection when transmitted during one of the predefined occasions for the wireless device (200a).
As recited by claim 14 (Claim 15 depends from claim 14 );
wherein the data is transmitted to another wireless devices in the group of wireless devices over the short-range connection when transmitted outside one of the predefined occasions for the wireless device.
Response to Arguments
Applicant’s arguments with respect to claim(s) , as above, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SriLakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for
 information about Patent Center and https://www.uspto.gov/patents/docx for information
about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/             Primary Examiner, Art Unit 2647